Summary - MyCase                                                         Page 1 of 3
  Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 1 of 36 PageID #: 4


                       This is not the official court record. Official records of court proceedings may only be
                       obtained directly from the court maintaining a particular record.


  Mark Dojkic, Debra Dojkic v. AXA Insurance Company
  Case Number           49D04-2011-CT-039640

  Court                 Marion Superior Court, Civil Division 4

  Type                  CT - Civil Tort

  Filed                 11/09/2020

  Status                11/09/2020 , Pending (active)


  Parties to the Case
  Defendant AXA Insurance Company
      Address             150 West Market Street, Suite 800
                          Indianapolis, IN 46204

  Defendant Indian Harbor Insurance Company
      Attorney            Leslie B Pollie
                          #2571649, Retained
                          Kopka Pinkus Dolin PC
                          550 Congressional Blvd., Suite 310
                          Carmel, IN 46032
                          317-818-1360(W)

  Plaintiff     Dojkic, Mark
      Address             50 S. Meridian St., Suite 600
                          Indianapolis, IN 46204
      Attorney            Reid Alan Nahmias
                          #3078529, Retained
                          50 S Meridian ST
                          STE 600
                          Indianapolis, IN 46204
                          317-636-0808(W)

  Plaintiff     Dojkic, Debra
      Address             50 S. Meridian St., Suite 600
                          Indianapolis, IN 46204
      Attorney            Reid Alan Nahmias
                          #3078529, Retained
                          50 S Meridian ST
                          STE 600
                          Indianapolis, IN 46204
                          317-636-0808(W)


  Chronological Case Summary
  11/09/2020 Case Opened as a New Filing




                                                      Exhibit A
https://public.courts.in.gov/mycase/                                                                              12/31/2020
Summary - MyCase                                                         Page 2 of 3
  Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 2 of 36 PageID #: 5


  11/09/2020       Complaint/Equivalent Pleading Filed
               Complaint for Damages

               Filed By:           Dojkic, Mark
               Filed By:           Dojkic, Debra
               File Stamp:         11/09/2020

  11/09/2020       Appearance Filed
               Appearance

               For Party:          Dojkic, Mark
               For Party:          Dojkic, Debra
               File Stamp:         11/09/2020

  11/09/2020       Subpoena/Summons Filed
               Summons

               Filed By:           Dojkic, Mark
               Filed By:           Dojkic, Debra
               File Stamp:         11/09/2020

  11/09/2020       Certificate of Issuance of Summons
               Certificate of Issuance of Summons

               Filed By:           Dojkic, Mark
               Filed By:           Dojkic, Debra
               File Stamp:         11/09/2020

  11/16/2020       Service Returned Served (E-Filing)
                   Return of Service.pdf
                   Green Card - AXA Ins. Co..pdf
               Return of Service

               Filed By:           Dojkic, Mark
               Filed By:           Dojkic, Debra
               File Stamp:         11/16/2020

  11/17/2020       Motion Filed
                   Motion to Amend Changing the Party Against Whom Claim is Asserted.pdf
                   Exhibit A- Email from Defense Atty.pdf
                   Exhibit B- Amended COMPLAINT.pdf
               Motion to Amend Complaint to Chang the Party Against Whom Claim is Asserted Pursuant to Trial Rule 15(C)

               Filed By:           Dojkic, Mark
               File Stamp:         11/16/2020

  11/30/2020       Order Granting
               Order Granting Motion to Amend Complaint to Change the Party Against Whom Claims is Asserted Pursuant to Trial
               Rule 15(C)

               Judicial Officer:   Ayers, Cynthia J
               Order Signed:       11/30/2020

  12/01/2020 Automated Paper Notice Issued to Parties
               Order Granting ---- 11/30/2020 : AXA Insurance Company


  12/01/2020 Automated ENotice Issued to Parties
               Order Granting ---- 11/30/2020 : Reid Alan Nahmias




https://public.courts.in.gov/mycase/                                                                                 12/31/2020
Summary - MyCase                                                         Page 3 of 3
  Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 3 of 36 PageID #: 6


   12/01/2020          Subpoena/Summons Filed
                 Summons

                 Filed By:               Dojkic, Mark
                 Filed By:               Dojkic, Debra
                 File Stamp:             12/01/2020

   12/01/2020          Appearance Filed
                 Appearance on behalf of Indian Harbor

                 For Party:              Indian Harbor Insurance Company
                 File Stamp:             12/01/2020

   12/01/2020          Notice Filed
                 Automatic Enlargement

                 Filed By:               Indian Harbor Insurance Company
                 File Stamp:             12/01/2020


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Dojkic, Mark
  Plaintiff

              Balance Due (as of 12/31/2020)
              0.00

              Charge Summary
                Description                                                           Amount            Credit           Payment
                Court Costs and Filing Fees                                           157.00            0.00             157.00

              Transaction Summary
                Date                Description                                       Amount
                11/09/2020          Transaction Assessment                            157.00
                11/09/2020          Electronic Payment                                (157.00)



                              This is not the official court record. Official records of court proceedings may only be
                              obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                          12/31/2020
Case 1:21-cv-00010-JRS-MPB Document
                           49Do4-2o11-1  Filed 01/04/21 Page 4 of 36 PageID
                                    1 -CT-039640                              #: 7
                                                                        Filed: 11/9/2020 12:28 PM
                                                                                                                                                  Clerk
                                               Marion Superior Court,           Civil Division   4                               Marion County, Indiana




 STATE OF INDIANA                         )           IN             THE MARION COUNTY SUPERIOR COURT

 COUNTY OF MARION                         )           CAUSE NO.


 MARK DOJKIC and
 DEBRA DOJKIC,

        Plaintiffs,


                                                      vvvvvvvvvv




 VS.


 AXA INSURANCE COMPANY
        Defendant.




                                              COMPLAINT FOR DAMAGES

        The      Plaintiffs,     by   counsel, for their Complaint for                  Damages       against the Defendant, states


 the following:


            1.      At   all   times relevant t0 this action the Plaintiffs,                         Mark and Debra   Dojkic, were


 residents of Indianapolis,           Marion County, Indiana.

        2.          Defendant          AXA     Insurance                   Company of      Indiana (hereinafter      “AXA”)       is   a


 corporation having        its   principal place of business in                     Marion County, Indiana and          at all   times


 relevant provided insurance coverage for                            Mark Dojkic   as well as the automobile        which Mark was

 driving.


        3.          On   or about April          1,                2019,   Mark was   the driver 0f a motor vehicle traveling


 southbound 0n Graham Road in Indianapolis, Marion County, Indiana.

        4.          At   said time and place John A.                        Trump was    operating a motor vehicle northbound


 on Graham Road        Street;    Mr. Trump negligently attempted to make a left hand turn onto Commerce


 Parkway West Drive,           striking   Mark’s vehicle and causing serious injury                       t0 him.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 5 of 36 PageID #: 8




           5.      As   a direct and proximate result 0f the carelessness and negligence of John A.


 Trump, Mark suffered personal injury resulting                     in pain   and suffering and      his injuries   may be

 permanent in nature.

           6.      In order to treat these injuries,           Mark was required to engage the services ofhospitals

 and medical practitioners and incurred medical expenses; he                         may       continue t0 incur medical


 expenses for care in the future,         all   as a direct     and proximate     result     of the negligence of John A.


 Trump.

           7.      As   a proximate result 0f his injuries,           Mark has missed work and may miss work               in


 the future.


           8.      At the time 0f the incident Mark and Debra Dojkic were husband and wife;                              as a


 result   of Mark’s   injuries,   Debra   lost the legal services       0f her husband.


           9.      As   a direct and proximate result 0f the carelessness and negligence of John A.


 Trump,    Plaintiffs   have been damaged.

           10.     At   all   times pertinent, John A.          Trump was     insured   by   Allstate Insurance   Company

 (herein “Allstate”) With liability limits 0f $50,000.


           11.     At the time of the      incident, Plaintiffs       and   their vehicle    were insured by   AXA under
 several Policies, including but not limited to Policy numbers:                    RAD5000562, RAD5000549, and

 RAD5000610, Which provided underinsurance coverage and                          other beneﬁts (hereinafter “Contract


 for Insurance”).


           12.     On 0r about December           18,   20 1 9, Allstate tendered an offer to      settle Plaintiffs   claims


 against their insured, John A.        Trump,      for   its   policy limits which Plaintiffs accepted in exchange


 for a release   0f liability as approved by        AXA Insurance Company and/or their agents.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 6 of 36 PageID #: 9




           13.       The value of Plaintiffs personal         injury   and damages caused   as a result   of John A.

 Trump’s negligence exceeds the sum 0f $50,000.

           14.       At the time of the    accident,    John A. Trump was an underinsured motorist; and,

 therefore,   AXA’S underinsurance and other           coverages, including medical payments coverage, are


 hereby claimed by         Plaintiffs.


           15.       AXA Insurance Company is liable for the Plaintiffs’            damages under   the terms and


 conditions of the Contract for Insurance.


           WHEREFORE,            Plaintiffs prays for   judgment against the Defendant,          AXA      Insurance


 Company,        in an   amount commensurate with the evidence of their damages,          costs of this action   and

 all   other relief proper in the premises.




                                                        Respectfully Submitted,


                                                        HURST LIMONTES, LLC

                                                        /s/ Reid A. Nahmias
                                                        Reid A. Nahmias (#30785-29)
                                                        50 South Meridian Street, Suite 600
                                                        Indianapolis, IN 46204
                                                        (3 17)636-0808 phone
                                                        (3 17)633-7680 facsimile
                                                        RNahmias@billhurst.com
                                                        Attorneys for Plaintiffs



                                                        HURST LIMONTES, LLC

                                                        /s/   Alexander   J.   Limontes
                                                        Alexander J. Limontes (#27226-49)
                                                        50 South Meridian Street, Suite 600
                                                        Indianapolis,IN 46204
                                                        (3 17)636-0808 phone
                                                        (3    17)633-7680 facsimile
                                                        ALimontes@billhurst.com
                                                        Attorneys for Plaintiffs
Case 1:21-cv-00010-JRS-MPB Document
                           49D04-2011-1  Filed 01/04/21 Page 7 of 36 PageID
                                     1 -CT-039640                             #: 10
                                                                         Filed: 11/9/2020 12:28 PM
                                                                                                                                                  Clerk
                                             Marion Superior Court,            Civil Division   4                                Marion County, Indiana




 STATE OF INDIANA                        )          IN           THE MARION COUNTY SUPERIOR COURT

 COUNTY OF MARION                        )          CAUSE NO.


 MARK DOJKIC and
 DEBRA DOJKIC,

            Plaintiffs,


                                                    vvvvvvvvvv




 VS.


 AXA INSURANCE COMPANY
            Defendant.



              APPEARANCE OF REID NAHMIAS and ALEXANDER J. LIMONTES

 This Appearance          Form must be        ﬁled on behalf 0f every party in a                       civil case.


       1.   The party 0n Whose behalf this form                      is   being ﬁled   is:

            Initiating X          Responding                                     Intervening               ;
                                                                                                               and

            the undersigned attorney and         all             attorneys listed   0n   this   form now appear      in this case for
            the following parties:

            Name   of party      Mark Doikic and Debra Doikic

            Address 0f party (see Question # 5 below                         ifthis case involves     a protectionfrom abuse
            order, a workplace violence restraining order, 0r a no-contact order)

            50 South Meridian      Street, Suite 600, Indianapolis,                    IN 46204

            Telephone # ofparty 317-636-0808

 (List   0n a continuation page additionalparties                         this attorney represents in this case.)


       2.   Attorneys information for service as required by Trial Rule 5(B)(2)


             Name: Reid A. Nahmias                                               Atty Number: 30785-29

             Name: Alexander        J.   Limontes                                Atty Number: 27226-49

             Address: 50    S.   Meridian    St.,            Suite 600, Indianapolis,           IN 46204



             Phone: (317) 636-0808
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 8 of 36 PageID #: 11




           FAX:          (3 17)    633-7680

           Email Address: Rnahmias@billhurst.c0m

           Email Address: Alimontes@billhurst.com



 IMPORTANT:                   Each attorney speciﬁed 0n      this appearance:


          (a)                certiﬁes that the contact information listed for him/her    on the Indiana Supreme
                             Court R011 0f Attorneys   is   current and accurate as 0f the date 0f this
                             Appearance;
          (b)                acknowledges that all orders, opinions, and notices from the court in this
                             matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                             the email address(es) speciﬁed by the attorney on the Roll of Attorneys
                             regardless 0f the contact information listed above for the attorney; and
          (c)                understands that he/she   is   solely responsible for keeping his/her Roll of
                             Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                             2(A).
          Attorneys can review and update their R011 0f Attorneys contact information on the
          Courts Portal at http://p0rtal.courts.in.gov.

    3.   This   is   a        CT     case type as deﬁned in administrative Rule 8(B)(3).

    4.   This case involves child support issues. Yes                     N0     X     (Ifyes,   supply social
          security       numbersfor      allfamz'ly   members 0n a separately attached documentﬁled as
          conﬁdential information 0n light green paper. Use                 Form TCM-TR3.I-4.)

    5.

          0r a n0        —   contact order.   Yes   _
         This case involves a protection from abuse order, a workplace Violence restraining order,
                                                        N0        X     (If Yes, the initiatingparly
          an addressfor the purpose oflegal service but that address should not be one that
                                                                                                       mustprovide


          exposes the whereabouts ofa petitioner.) The party shall use the following address for
          purposes of legal service:

                                     Attorney’s address

                                     The Attorney General Conﬁdentiality program address
                                     (contact the Attorney General at 1-800-321-1907 0r e-mail address           is

                                     conﬁdential@atg.in.g0v).

                                     Another address (provide)



    This case involves a petition for involuntary commitment. Yes                          N0     X
    6.    If Yes above, provide the following regarding the individual subj ect t0 the petition for

          involuntary commitment:
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 9 of 36 PageID #: 12




           a.     Name      0f the individual subj ect t0 the petition for involuntary commitment                  if   it is

                  not already provided in #1 above:




           b.     State 0f Residence 0f person subject t0 petition:

           c.     At     least   one of the following pieces of identifying information:

                 (i)     Date 0f Birth

                 (ii)    Driver’s License     Number

                         State   where issued                           Expiration date

                 (iii)   State    ID number

                         State   where issued                           Expiration date

                 (iV)    FBI number

                 (V)     Indiana Department of Corrections             Number

          (Vi)    Social Security       Number is      available and    is   being provided in an attached
                  conﬁdential document Yes                   N0
    7.    There are related cases: Yes                  N0         X     (Ifyes, list   0n continuation page.)

    8.    Additional information required by local rule:



    9.    There are other party members: Yes                       No          (Ifyes, list   0n continuation page.)

    10.   This form has been served 0n           all   other parties and Certiﬁcate 0f Service           is   attached:


          Yes_ No X

                                                             /s/Reid Nahmias
                                                             Reid A. Nahmias
                                                             (Attorney information            shown   above.)
       Case 1:21-cv-00010-JRS-MPB Document 1-1
                                   49004-201     Filed 01/04/21 Page 10 of 36 PageID
                                             1 -CT-039640                        Filed:#: 13 12:28 PM
                                                                                        11/9/2020
                                                                                                                                                                     Clerk
                                                                    Marion Slxerior Court,   Civil Division   4                                   Marion County, Indiana
STATE OF INDIANA                             )         IN           THE M RION COUNTY SUPERIOR COURT

COUNTY OF MARION                             )         CAUSE NO.


MARK DOJKIC and
DEBRA DOJKIC,

         Plaintiffs,


                                                       Vvvvvvvvvv




VS.


AXA INSURANCE COMPANY
         Defendant.




         TO DEFENDANT: AXA Insurance Company
                                             c/o    CT Corporation             System, Registered Agent
                                                 150 West Market            Street, Suite     800
                                             Indianapolis,             IN 46204

         You      are hereby notiﬁed that                   you have been sued by the person named                            as Plaintiffs   and in the Court
indicated above.
         The nature of the            suit against you is stated in the Complaint, which                             is   attached t0 this    Summons.   It   also
states the relief          sought 0r the     demand made against you by the Plaintiffs.
         An      answer 0r other appropriate response                        in writing to the       Complaint must be ﬁled either by you or your
attorney Within twenty (20) days,                    commencing              the day after      you receive         this   Summons,    (or twenty—three (23)
days   if this   Summons was           received by mail), or a judgment by default                            may    be rendered against you for the      relief
demanded by Plaintiffs.
      If you have a claim                for relief against the Plaintiffs arising                    from the same transaction 0r occurrence, you
must   assert    it   in   your written answer.



Dated
                  11/9/2020                                                       Ln-WL             (L            67mm“;
                                                                        Clerk, Mariovn       County Court

                               (The following manner of service of Summons                                is      hereby designated.)

 XX      Registered 0r certiﬁed mail.
         Service at place 0f employment, to-Wit:
         Service 0n individual               -
                                                 (Personal) at above address
         Service 0n agent. (Specify)
         Other service. (Specify)

Reid A. Nahmias (#30785—29)
Alexander J. Limontes (#27226-49)
HURST LIMONTES, LLC
50 South Meridian            Street, Suite   600
Indianapolis, Indiana 46204
317—636—0808 FAX: 317-633-7680
     Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 11 of 36 PageID #: 14


                                            SHERIFF'S    RETURN ON SERVICE OF SUMMONS

         I   hereby certify that   I   have served   this   Summons 0n the           _     day 0f                        ,   20_

         (1)   By delivering     a copy 0f the     Summons and        a copy of the Complaint t0 the Defendant at the above address.



         (2)   By leaving     a copy of the      Summons and      a copy 0f the Complaint at the above address;



         (3)   Other Service or Remarks:




Sheriff‘s Costs                                                         Sheriff



                                                             By:
                                                                        Deputy


                                                 CLERK'S CERTIFICATE OF MAILING

         I   hereby certify that on the              day of                                    ,   20_ I mailed     a copy 0f this       Summons and      a

copy 0f the Complaint         t0 the Defendant,                             ,   by certiﬁed   mail, requesting a return receipt, at the address
furnished    by   the Defendant.


Dated:
                                                                        Clerk,       Marion County Court


                                                             By:
                                                                        Deputy


                                            RETURN ON SERVICE OF SUMMONS BY MAIL

         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a   copy 0f the
Complaint mailed         to    Defendant,                                  was accepted by            the   Defendant         0n the               day   of
                                        ,
                                            20


         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a copy 0f the
Complaint was returned not accepted 0n the                        day 0f                                        ,
                                                                                                                    20


         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a copy 0f the
Complaint mailed        t0 Defendant,                         ,
                                                                  was accepted by                                                  ,
                                                                                                                                       0n behalf of said
Defendant, 0n the              day 0f                                            ,
                                                                                     20


Dated:
                                                             Clerk,   Marion County Court


                                                   By:
                                                             Deputy
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 12 of 36 PageID  #:11/9/2020
                                                                         Filed: 15       2:39 PM
                                                                                                                                                     Clerk
                                                                                                                                    Marion County, Indiana




  STATE 0F INDIANA                    )         1N           THE MARION COUNTY SUPERIOR COURT
                                      )   ss:
  COUNTY 0F MARION                    )         CAUSE N0.                   49D04—201 1—CT—039640



  MARK DOJKIC and
  DEBRA DOJKIC,

         Plaintiffs,


                                                Vvvvvvvvvv




  VS.


  AXA INSURANCE COMPANY
         Defendant.



                            CERTIFICATE OF ISSUANCE 0F SUMMONS
              Reid Nahmias, Attorney for the                                 d0 hereby                      0n the   9th
         I,                                                   Plaintiffs,                certify that                      day 0f

  November, 2020,      I sent,   by certiﬁed    mail, a ﬁle-stamped              copy 0f the Complaint and Summons

  for this case to each of the following defendants:


         Party Served:      AXA Insurance Company
         Method of Service: Certiﬁed Mail

         Address of Party:        CT Corporation               System, Registered Agent

                                  150 West Market               Street, Suite    800

                                  Indianapolis,              IN 46204

         Tracking/Identiﬁcation Number: 7018 0680 0000 8806 3568




                                                                 /s/   Reid Nahmias
                                                                 Reid A. Nahmias, #30785-29
                                                                 HURST LIMONTES, LLC
                                                                 50    S.   Meridian   St.,   Suite   600
                                                                 Indianapolis,    IN 46204
                                                                 (317) 636—0808
                                                                 Rnahmias@billhurst.com
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 13 of 36 PageID
                                                                        Filed: #: 16 10:29 AM
                                                                               11/16/2020
                                                                                                                   Clerk
                                                                                                  Marion County, Indiana




  STATE OF INDIANA                   )       IN           THE MARION COUNTY SUPERIOR COURT
                                     )ss:
  COUNTY OF MARION                   )       CAUSE NO.            49D04-201 1-CT-O39640



  MARK DOJKIC and
  DEBRA DOJKIC,

        Plaintiffs,


                                             Vvvvvvvvvv




  VS.


  AXA INSURANCE COMPANY
        Defendant.



                                RETURN OF SERVICE FOR DEFENDANT
        Attached      is   the Return 0f Service for        AXA Insurance Company.


                                                            HURST LHVIONTES, LLC

                                                            /s/Reid Nahmias
                                                            Reid A. Nahmias (#30785-29)
                                                            50 South Meridian Street, Suite 600
                                                            Indianapolis, IN 46244
                                                            3 17-636-0808 phone
                                                            3 17-633-7680 fax
                                                            Attorney for Plaintiffs
                                                            Rnahmias@billhurst.c0m
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 14 of 36 PageID    #: 17 10:29 AM
                                                                        Filed: 11/16/2020
                                                                                                                                                                                                                Clerk
                                                                                                                                                                                               Marion County, Indiana




                            SENDER: COMPLETE                    THIS SECTION                                  COMPLETE            THEE SFCTEGI‘V       ON DELIVERY
                                                                                                                                                        "‘1
                                                                                                              A. Signature
                            l Complete items 1, 2, and 3.                                                                                         .                 _i




                            I Print your name and address on
                                                                                                                                                  a
                                                                                                                                                            '
                                                                                                                                                                     '



                                                                                                                                                                                            U Agent
                                                                     the reverse                     '




                                                                                                              X                                                                             D Addressaa
                                 so that We    can return the card to you.                           '
                                                                                                                                                                                 u
                                                                                                                                                                                                           I

                                                                                                              B'.
                                                                                                                    Received by (Printed Name)                                       C. Data of Delivery
                            l    Attach this card to the back of the mailpiece.
                                 or on the front if space permits.
                            1.   Artlcle   Addressed   to:                                       I
                                                                                                              D. Is delivery      mama“                 from Item 1?                        U Yes
                                 AXA Insurance Comgany                                                              If    YES, .wez‘pelm address below:                                     U No
                                 C/‘o CT Corporation System
                                 150 West Market Street, Suite 800
                                 Indianapolis,- IN 46234


                                                                                                                                                                '


                                                                                                         3.    Service Type                                              1::   ?riwﬂyMalIEmMsa
                                                                                                         D Adult Signature                                               n nsgmaned Mam"
                                  |||||||||llllIIIIIIIII||||||||\||||l|||\l\||l|
                                                                                                                    ult
                                                                                                            Garﬁﬁed Mam
                                                                                                                          Signatwe Restricted   Dellvgry‘                nnaglslamd Mall
                                                                                                                                                                               Delivery
                                                                                                                                                                                                   aw!
                                    9590 9402 5356 91 89 1659 43                                         D Certiﬁed Mall Restri'cted Delivery                                  Hakim Receipt far
                                                                                                         U Collect on Delivery                                                 Merchandise

                            2. Article     Number   (Transfer from service label)
                                                                                                         D Collect on Delivery Restricted Delivery U                           Signature Conﬂrmatpnm
                                                                                                         l3 Insured Mai]
                                                                                                                                                   D                           Signature Confirmation

                                  ?DLB DEED DUDE EBDE BSEB                                               D Insured Mall Restricted Delivery
                                                                                                              [aver $5001
                                                                                                                                                                               RSSUIO‘Bd DelIVery



               5.
                            PS Form 381 1,          July     2015 PsN 7530-02-00079053                                                                          Domestic Return Receipt                    ,r




                    -v--o




                                                     USPS TRACMNG #
                                                                                                                                                                First-Class Mall
                                                                                                                                                                Postage                8-   Fees Paid
                                                                                               1L                                                               USPS
                                                                                                                                                                Permit No. G-10


                                    HS‘IU      WEE           5355 HM“!            1.553   H3
                                                                        °   Sander: Please pdnt your name. addresé. and ZIP+4°
                                   gnitte? sStatgs                  I                                                                                                     in thls       bux'
                                                                                                                                                                                               I
                                     °s a       °“"°°
                                                                                     HURST LIMONTES, LLC
                                                                —                             Indiana Injury Lawyers

                                                                                   50 South Meridian                          Street, Suite           600
                                                                                          Indianapolis,                        IN 46204



                                                                    lam.              .




                                                                                          i




                                                                    ..,I,J“,.p.u,:.u.,, IH'I'PWI”IHnl"':’H““w'I'Ihﬁ
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 15 of 36 PageID   #: 18
                                                                        Filed: 11/16/2020 4:31                                                  PM
                                                                                                                                              Clerk
                                                                                                                             Marion County, Indiana




  STATE OF INDIANA               )        IN       THE MARION COUNTY SUPERIOR COURT
                                          )   SS:
  COUNTY OF MARION                        )               CAUSE NO.    49D04-201 1-CT-039640



  MARK DOJKIC and                                         )

  DEBRA DOJKIC,                                           )

                                                          )

             Plaintiffs,                                  )

                                                          )

  vs.                                                     )

                                                          )

  AXA INSURANCE COMPANY                                   )

                                                          )

             Defendant.                                   )




                       Motion    t0   Amend Complaint to Chang the Partv Against Whom
                                     Claim    is   Asserted Pursuant t0 Trial Rule 15(C)



             COMES now the Plaintiffs, Mark and Deborah Dojkic, by counsel, and respectfully moves

  the court t0     amend      their   Complaint t0 change the party against                whom    the claim   is   asserted from


  AXA Insurance Company to now read as Indiana Harbor Insurance Company. In support thereof
  0f said Motion, Plaintiff would              state as follows:


        1.   The present cause of action             is   based on an injury and trauma matter occurring on April                1,



             20 1 9.

        2.   Plaintiff instituted the cause          0f action against the Defendant on November                9,   2020.


        3.   Plaintiff properly described the                 Defendant and   its   relation t0 the Plaintiff as “a corporation


             having    its   principal place 0f business in           Marion County, Indiana and         at all     times relevant


             provided insurance coverage for                   Mark Dojkic    as well as the automobile     which Mark was

             driving” (Plaintiffs Complaint ﬂ 2).
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 16 of 36 PageID #: 19




          Summons and a copy of the Complaint were                sent t0 the registered agent 0f   AXA Insurance
          Company,     CT Corporation      System,   at    334 North Senate Ave,     INDIANAPOLIS

          IN, 46204-1708,      by    Plaintiff’s counsel Via     USPS    Certiﬁed Mail return receipt requested


          which was delivered 0n November            12,   2020 (See previously ﬁled Return 0f Service).

      .   A Copy 0f the Complaint was also sent t0 the insurance company adjuster at Constitution
          State Services    TPA Indian Harbor Insurance Company.

      .   Plaintiff’s counsel received       an e-mail correspondence from Attorney Leslie                Pollie, the


          attorney hired t0 represent Defendant in this case.


      .   Attorney Pollie stated that the       Summons and Complaint            improperly     named Defendant,

          according to her the proper        name was       Indian Harbor (Attached Exhibit         A- Email from

          Defense Counsel).

      .   According    t0 Indiana Trial     Rule 15(C): “Whenever the claim 0r defense asserted                  in the


          amended pleading arose out 0f            the conduct, transaction, 0r occurrence set forth 0r


          attempted t0 be setforth in the originalpleading, the amendment relates back t0 the date 0f


          the originalpleading.       An amendment changing the party against whom a              claim   is   asserted


          relates   back   if the   foregoing provision     is   satisﬁed and, within one hundred and twenty


          (I20) days   Ofcommencement offhe          action, the party t0     be brought   in   by amendment:       (1)


          has received such notice 0f the institution 0f the action that he will not be prejudiced                   in



          maintaining his defense 0n the merits; and             (2)   knew 0r Should have known     that butfor a


          mistake concerning the identity 0f the proper party, the action would have been brought


          against him.”
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 17 of 36 PageID #: 20




     9.    The claim     in the   Amended Complaint             arose out 0f the conduct, transaction, or occurrence


           set forth in the original complaint.


     10.   Within 120 days         after the   commencement of              the action, the      owner 0f the party       to   be


           brought into the action, Indian Harbor, received notice 0f the institution of the action and


           thus Will not be prejudiced in maintaining a defense                 on the    merits.


     11.   Within 120 days         after   commencement of the             action Indian Harbor Insurance              Company,

           knew    or should have     known    that if not for a mistake concerning the identity                 0f the proper


           party, the action      would have been brought              against Indian Harbor Insurance          Company.

     12. Plaintiff asks the court t0          amend       the Complaint and change the party against                   whom    the


           Claim   is   asserted t0 Indian Harbor Insurance                Company      (Attached Exhibit B-           Amended

           Complaint).


  WHEREFORE,            Plaintiff respectfully requests that the            Court amend the Complaint for Damages


  and change the party against         Whom the         claim   is   asserted and for   all   other proper   relief.




                                                Respectfully Submitted,


                                                /s/Reid Nahmias
                                                Reid A. Nahmias (#30785-29
                                                Hurst Limontes, LLC.
                                                50 South Meridian            Street, Suite      600
                                                Indianapolis,    IN 46204
                                                3   1   7-636-0808/FAX: 3 17-633-7680
                                                Attorney for Plaintiff(s)
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 18 of 36 PageID #: 21




                                       CERTIFICATE OF SERVICE

  Ihereby              on 11/16/2020, a copy ofthe foregoing was ﬁled electronically. Notice 0fthis
            certify that
  ﬁling will be sent t0 the following parties by operation 0f the Court’s Electronic Filing System.
  Parties   may   access this ﬁling through the Court’s System.


                    Leslie B. Pollie
                    Kopka Pinkus Dolin PC
                    550 Congressional B1Vd.,
                    Suite 3 10
                    Carmel, IN 46032
                    lbpollie@kopkalaw.com




                                                  /s/Reid Nahmias
                                                  Reid A. Nahmias (#30785-29)
                                                  Attorneys for Plaintiff(s)
                                                  Hurst Limontes,    LLC
                                                  50 South Meridian               600
                                                                      Street, Suite
                                                  Indianapolis, IN 46204 (3 17) 636-0808
       Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 19 of 36 PageID
                                                                               Filed:#: 22
                                                                                      11/1 6/2020 4:31                                                                                                 PM
                                                                                                                                                                                                     Clerk
                                                                                                                                                                                    Marion County, Indiana


Reid Nahmias

From:                                                                           Leslie B. Pollie     <|bpo||ie@kopka|aw.com>
Sent:                                                                           Monday, November                16,     2020 3:33   PM
To:                                                                             Reid Nahmias; Alex Limontes
Cc:                                                                            Carol M.          Semotuk
Subject:                                                                        Dojkic      v.   AXA XL


Good      afternoon, Gentlemen,                                          |   hope   this e-mail finds          you both     well.   |   have been retained to represent the defendant           in

this   case and have been informed that the applicable policy was underwritten by Indian Harbor rather than                                                                         AXA XL. The
most     efficient            way to                  correct this issue               is   probably to        file a   Motion to Amend the Complaint to name the proper
defendant, but                 |           will       leave that up to your judgment. |wi|| enter                             my Appearance           on behalf of AXA XL tomorrow along
with a Motion for Enlargement of Time to Answer.                                                           |   look forward to working with you both!




Thanks,
Leslie


Leslie B. Pollie                       |
                                            Managing Partner/Shareholder




                      -1FT         -
                                           .I'Ii |I"..'|"-       I



550 Congressional Blvd., Suite 310
Carmel, IN 46032
T: 317.818.1360 F: 317.818.1390
                          |




Direct: 317.814.4049                        |
                                                Cell:   317.508.0470

Offices in     Illinois,      Indiana, Michigan,                             Kentucky and Wisconsin
website   |
              vCard   |
                          Linkedln                |
                                                      mag    |
                                                                     email




Note: This e-mail                           may         contain confidential information.                         If   you have received      this e-mail    without being the proper
recipient,       you are hereby notified that any review, copying or distribution of                                                          it is   strictly prohibited.   Please inform us
immediately and destroy the original transmittal. Please                                                           visit   www.kogkalaw.com            for other information concerning our
firm




This email has been scanned for email related threats and delivered safely by Mimecast.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 20 of 36 PageID   #: 23
                                                                        Filed: 11/16/2020 4:31                                                      PM
                                                                                                                                                  Clerk
                                                                                                                                 Marion County, Indiana




  STATE OF INDIANA                         )              IN              THE MARION COUNTY SUPERIOR COURT
                                           )   SS:
  COUNTY OF MARION                         )              CAUSE NO.                 49D04-201 1-CT-039640



  MARK DOJKIC and
  DEBRA DOJKIC,

         Plaintiffs,


  VS.                                                     vvvvvvvvvvv




  INDIAN HARBOR INSURANCE
  COMPANY
         Defendant.




                                   AMENDED COMPLAINT FOR DAMAGES

         The      Plaintiffs,     by counsel,        for their              Complaint for Damages against the Defendant,         states


  the following:


             1.      At   all   times relevant to this action the Plaintiffs,                       Mark and Debra    Dojkic, were


  residents 0f Indianapolis,         Marion County, Indiana.

         2.          Defendant Indian Harbor Insurance Company (herein “Indian Harbor”)                                           is   a


  corporation having        its    principal place 0f business in                       Marion County, Indiana and      at all   times


  relevant provided insurance coverage for                                Mark Dojkic   as well as the automobile   which Mark was

  driving.


         3.          On   0r about April             1,                 2019,   Mark was   the driver 0f a motor vehicle traveling


  southbound 0n Graham Road in Indianapolis, Marion County, Indiana.

         4.          At   said time and place John A.                            Trump was   operating a motor vehicle northbound


  on Graham Road        Street;    Mr. Trump negligently attempted t0 make a left hand turn onto Commerce


  Parkway West Drive,           striking   Mark’s vehicle and causing serious injury                      to him.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 21 of 36 PageID #: 24




            5.      As   a direct and proximate result 0f the carelessness and negligence of John A.


  Trump, Mark suffered personal injury resulting                     in pain   and suffering and      his injuries   may be

  permanent in nature.

            6.      In order to treat these injuries,           Mark was required to engage the services ofhospitals

  and medical practitioners and incurred medical expenses; he                        may        continue t0 incur medical


  expenses for care in the future,         all   as a direct     and proximate    result      of the negligence of John A.


  Trump.

            7.      As   a proximate result 0f his injuries,           Mark has missed work and may miss work               in


  the future.


            8.      At the time 0f the incident Mark and Debra Dojkic were husband and wife;                              as a


  result   of Mark’s   injuries,   Debra   lost the legal services       0f her husband.


            9.      As   a direct and proximate result 0f the carelessness and negligence of John A.


  Trump,    Plaintiffs   have been damaged.

            10.     At   all   times pertinent, John A.          Trump was     insured   by   Allstate Insurance   Company

  (herein “Allstate”) With liability limits 0f $50,000.


            11.     At   the time 0f the incident, Plaintiffs and their vehicle                   were insured by Indian

  Harbor under several           Policies, including but not limited to Policy                   numbers: RAD5000562,


  RAD5000549, and RAD5000610, which provided underinsurance coverage and                                     other beneﬁts


  (hereinafter “Contract for Insurance”).


            12.     On 0r about December           18,   20 1 9, Allstate tendered an offer to      settle Plaintiffs   claims


  against their insured, John A.        Trump,      for   its   policy limits which Plaintiffs accepted in exchange


  for a release   0f liability as approved by Indian Harbor and/or                their agents.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 22 of 36 PageID #: 25




         13.     The value of Plaintiffs personal           injury   and damages caused   as a result    of John A.

  Trump’s negligence exceeds the sum 0f $50,000.

         14.     At the time of the       accident,   John A. Trump was an underinsured motorist; and,

  therefore, Indian Harbor’s underinsurance           and other coverages, including medical payments

  coverage, are hereby claimed by Plaintiffs.


         15.     Indian Harbor     is   liable for the Plaintiffs’     damages under the tenns and conditions

  0f the Contract for Insurance.


         WHEREFORE,         Plaintiffs prays for    judgment against the Defendant, Indian Harbor,             in   an


  amount commensurate With      the evidence of their damages, costs 0f this action          and   all   other relief


  proper in the premises.



                                                      Respectfully Submitted,


                                                      HURST LIMONTES, LLC

                                                      /s/ Reid A. Nahmias
                                                      Reid A. Nahmias (#30785-29)
                                                      50 South Meridian Street, Suite 600
                                                      Indianapolis, IN 46204
                                                      (3 17)636-0808 phone
                                                      (3 17)633-7680 facsimile
                                                      RNahmias@billhurst.com
                                                      Attorneys for Plaintiffs



                                                      HURST LIMONTES, LLC

                                                      /s/   Alexander    J.   Limontes
                                                      Alexander J. Limontes (#27226-49)
                                                      50 South Meridian Street, Suite 600
                                                      Indianapolis,IN 46204
                                                      (3 17)636-0808 phone
                                                      (3    17)633-7680 facsimile
                                                      ALimontes@billhurst.com
                                                      Attorneys for Plaintiffs
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 23 of 36 PageID #:F26I                                                              LED
                                                                                                                                           November 30, 2020
                                                                                                                                        CLERK OF THE COURT
                                                                                                                                          MARION COUNTY
                                                                                                                                                      CF

  STATE OF INDIANA                  )         IN   THE MARION COUNTY SUPERIOR COURT
                                              )   SS:
  COUNTY OF MARION                            )         CAUSE NO.                    49D04-201 1-CT-03964O



  MARK DOJKIC and
  DEBRA DOJKIC,

           Plaintiffs,


  VS.                                                   vvvvvvvvvvv




  INDIAN HARBOR INSURANCE
  COMPANY
           Defendant.




  ORDER GRANTING MOTION TO AMEND COMPLAINT TO CHANGE THE PARTY
    AGAINST WHOM CLAIM IS ASSERTED PURSUANT TO TRIAL RULE 15(C)

           Plaintiffs,        Mark and Debora           Dojkic, by counsel, having ﬁled their Motion for to                         Amend

  Complaint       t0   Change           the Party Against               Whom         Claim     is   Asserted and    amend    the Complaint


  Pursuant t0 Trial Rule 15(C), and the Court being duly advised in the matter,                                            now   grants said


  Motion.


           IT IS       THEREFORE ORDERED, ADJUDGED AND DECREED                                                     that Plaintiff is granted


  leave to change the party against                     Whom                 the claim    is    asserted to Indian Harbor Insurance


  Company and amend                     the Complaint.                The Amended Complaint                for   Damages     attached to the


  Motion    for   Leave        to   Amend         Complaint             is   deemed ﬁled            as 0f the date of this    Order and the


  Defendant, Indian Harbor Insurance Company,                                   is   ordered t0 respond t0 the       Amended Complaint

  for   Damages Within          thirty (3 0)      days of the date of this Order.


                               November 30, 2020
           Dated       this                                            day 0f                                      2012.




                                                                             JUDGE, Marion County             Superior Court
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 24 of 36 PageID #: 27




  DISTRIBUTION:

             Reid Nahmias
             Hurst Limontes, LLC.
              50 South Meridian   Street, Suite   600
             Indianapolis,   IN 46204
             Rnahmias@billhurst.com

             Leslie B. Pollie
             Kopka Pinkus Dolin PC
              550 Congressional B1Vd.,
              Suite 3 10
             Carmel, IN 46032
             1bp011ie@k0pkalaw.com
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 25 of 36 PageID   #: 28
                                                                        Filed: 11/16/2020 4:31                                                      PM
                                                                                                                                                  Clerk
                                                                                                                                 Marion County, Indiana




  STATE OF INDIANA                         )              IN              THE MARION COUNTY SUPERIOR COURT
                                           )   SS:
  COUNTY OF MARION                         )              CAUSE NO.                 49D04-201 1-CT-039640



  MARK DOJKIC and
  DEBRA DOJKIC,

         Plaintiffs,


  VS.                                                     vvvvvvvvvvv




  INDIAN HARBOR INSURANCE
  COMPANY
         Defendant.




                                   AMENDED COMPLAINT FOR DAMAGES

         The      Plaintiffs,     by counsel,        for their              Complaint for Damages against the Defendant,         states


  the following:


             1.      At   all   times relevant to this action the Plaintiffs,                       Mark and Debra    Dojkic, were


  residents 0f Indianapolis,         Marion County, Indiana.

         2.          Defendant Indian Harbor Insurance Company (herein “Indian Harbor”)                                           is   a


  corporation having        its    principal place 0f business in                       Marion County, Indiana and      at all   times


  relevant provided insurance coverage for                                Mark Dojkic   as well as the automobile   which Mark was

  driving.


         3.          On   0r about April             1,                 2019,   Mark was   the driver 0f a motor vehicle traveling


  southbound 0n Graham Road in Indianapolis, Marion County, Indiana.

         4.          At   said time and place John A.                            Trump was   operating a motor vehicle northbound


  on Graham Road        Street;    Mr. Trump negligently attempted t0 make a left hand turn onto Commerce


  Parkway West Drive,           striking   Mark’s vehicle and causing serious injury                      to him.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 26 of 36 PageID #: 29




            5.      As   a direct and proximate result 0f the carelessness and negligence of John A.


  Trump, Mark suffered personal injury resulting                     in pain   and suffering and      his injuries   may be

  permanent in nature.

            6.      In order to treat these injuries,           Mark was required to engage the services ofhospitals

  and medical practitioners and incurred medical expenses; he                        may        continue t0 incur medical


  expenses for care in the future,         all   as a direct     and proximate    result      of the negligence of John A.


  Trump.

            7.      As   a proximate result 0f his injuries,           Mark has missed work and may miss work               in


  the future.


            8.      At the time 0f the incident Mark and Debra Dojkic were husband and wife;                              as a


  result   of Mark’s   injuries,   Debra   lost the legal services       0f her husband.


            9.      As   a direct and proximate result 0f the carelessness and negligence of John A.


  Trump,    Plaintiffs   have been damaged.

            10.     At   all   times pertinent, John A.          Trump was     insured   by   Allstate Insurance   Company

  (herein “Allstate”) With liability limits 0f $50,000.


            11.     At   the time 0f the incident, Plaintiffs and their vehicle                   were insured by Indian

  Harbor under several           Policies, including but not limited to Policy                   numbers: RAD5000562,


  RAD5000549, and RAD5000610, which provided underinsurance coverage and                                     other beneﬁts


  (hereinafter “Contract for Insurance”).


            12.     On 0r about December           18,   20 1 9, Allstate tendered an offer to      settle Plaintiffs   claims


  against their insured, John A.        Trump,      for   its   policy limits which Plaintiffs accepted in exchange


  for a release   0f liability as approved by Indian Harbor and/or                their agents.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 27 of 36 PageID #: 30




         13.     The value of Plaintiffs personal           injury   and damages caused   as a result    of John A.

  Trump’s negligence exceeds the sum 0f $50,000.

         14.     At the time of the       accident,   John A. Trump was an underinsured motorist; and,

  therefore, Indian Harbor’s underinsurance           and other coverages, including medical payments

  coverage, are hereby claimed by Plaintiffs.


         15.     Indian Harbor     is   liable for the Plaintiffs’     damages under the tenns and conditions

  0f the Contract for Insurance.


         WHEREFORE,         Plaintiffs prays for    judgment against the Defendant, Indian Harbor,             in   an


  amount commensurate With      the evidence of their damages, costs 0f this action          and   all   other relief


  proper in the premises.



                                                      Respectfully Submitted,


                                                      HURST LIMONTES, LLC

                                                      /s/ Reid A. Nahmias
                                                      Reid A. Nahmias (#30785-29)
                                                      50 South Meridian Street, Suite 600
                                                      Indianapolis, IN 46204
                                                      (3 17)636-0808 phone
                                                      (3 17)633-7680 facsimile
                                                      RNahmias@billhurst.com
                                                      Attorneys for Plaintiffs



                                                      HURST LIMONTES, LLC

                                                      /s/   Alexander    J.   Limontes
                                                      Alexander J. Limontes (#27226-49)
                                                      50 South Meridian Street, Suite 600
                                                      Indianapolis,IN 46204
                                                      (3 17)636-0808 phone
                                                      (3    17)633-7680 facsimile
                                                      ALimontes@billhurst.com
                                                      Attorneys for Plaintiffs
       Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 28 of 36 PageID #: 31

STATE 0F INDIANA                             )           IN            THE MARION COUNTY SUPERIOR COURT
                                             )    ss:
COUNTY 0F MARION                             )            CAUSE N0:            49D04—201 1—CT—o39640



MARK DOJKIC and
DEBRA DOJKIC,

         Plaintiffs,


VS.                                                      vvvvvvvvvvv




INDIAN HARBOR INSURANCE
COMPANY
         Defendant.



         TO DEFENDANT:                       Indian Harbor Insurance                   Company
                                             c/o    CT Corporation            System, Registered Agent
                                                 150 West Market           Street, Suite     800
                                             Indianapolis,              IN 46204

         You      are hereby notiﬁed that                      you have been sued by the person named                       as Plaintiffs   and in the Court
indicated above.
         The nature of the            suit against you is stated in the Complaint, which                       is   attached t0 this        Summons.   It   also
states the relief          sought 0r the     demand made against you by the Plaintiffs.
         An      answer 0r other appropriate response                       in writing to the       Complaint must be ﬁled either by you or your
attorney Within twenty (20) days,                       commencing          the day after        you receive   this   Summons,       (or twenty—three (23)
days   if this   Summons was           received by mail), or a judgment by default                      may    be rendered against you for the          relief
demanded by Plaintiffs.
      If you have a claim                for relief against the Plaintiffs arising                   from the same transaction 0r occurrence, you
must   assert    it   in   your written answer.



Dated        1   2/1 /2020
                                                                                           (L
                                                                               L), I’Lr 1&1...   Ellkii         1   -1}   {'1}


                                                                         Clerk, Marign County Court


                               (The following manner of service of Summons                             is   hereby designated.)

 XX      Registered 0r certiﬁed mail.
         Service at place 0f employment, to-Wit:
         Service 0n individual               -
                                                 (Personal) at above address
         Service 0n agent. (Specify)
         Other service. (Specify)

Reid A. Nahmias (#30785—29)
Alexander J. Limontes (#27226-49)
HURST LIMONTES, LLC
50 South Meridian            Street, Suite   600
Indianapolis, Indiana 46204
317—636—0808 FAX: 317-633-7680
     Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 29 of 36 PageID #: 32


                                            SHERIFF'S    RETURN ON SERVICE OF SUMMONS

         I   hereby certify that   I   have served   this   Summons 0n the           _     day 0f                        ,   20_

         (1)   By delivering     a copy 0f the     Summons and        a copy of the Complaint t0 the Defendant at the above address.



         (2)   By leaving     a copy of the      Summons and      a copy 0f the Complaint at the above address;



         (3)   Other Service or Remarks:




Sheriff‘s Costs                                                         Sheriff



                                                             By:
                                                                        Deputy


                                                 CLERK'S CERTIFICATE OF MAILING

         I   hereby certify that on the              day of                                    ,   20_ I mailed     a copy 0f this       Summons and      a

copy 0f the Complaint         t0 the Defendant,                             ,   by certiﬁed   mail, requesting a return receipt, at the address
furnished    by   the Defendant.


Dated:
                                                                        Clerk,       Marion County Court


                                                             By:
                                                                        Deputy


                                            RETURN ON SERVICE OF SUMMONS BY MAIL

         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a   copy 0f the
Complaint mailed         to    Defendant,                                  was accepted by            the   Defendant         0n the               day   of
                                        ,
                                            20


         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a copy 0f the
Complaint was returned not accepted 0n the                        day 0f                                        ,
                                                                                                                    20


         I   hereby certify that the attached return receipt was received by                me showing      that the     Summons and        a copy 0f the
Complaint mailed        t0 Defendant,                         ,
                                                                  was accepted by                                                  ,
                                                                                                                                       0n behalf of said
Defendant, 0n the              day 0f                                            ,
                                                                                     20


Dated:
                                                             Clerk,   Marion County Court


                                                   By:
                                                             Deputy
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 30 of 36 PageID  #:12/1/2020
                                                                         Filed: 33       3:19 PM
                                                                                                                        Clerk
                                                                                                       Marion County, Indiana




  985%XTE   OF INDIANA                                  IN    THE MARION SUPERIOR COURT NO.              4
                                       )

                                           SS:
  COUNTY OF MARION                     g



  MARK DOJKIC and DEBRA DOJKIC                          )



        Plaintiffs,                                     g



  V.                                                    g   CAUSE NO.:          49D04-201 1-CT-39640

  INDIAN HARBOR INSURANCE                               g

  COMPANY,                                              )



        Defendant.                                      g




             E-FILING APPEARANCE             BY ATTORNEY UNDER TRIAL RULE 3.1



  1.
        Party Classiﬁcation:


        The undersigned
                                 Initiating:_ Responding:                i
                            attorney appears in this case for the following party
                                                                                  Intervening:


                                                                                           member:

                           Defendant, Indian Harbor Insurance               Company

  2.    Attorney information for service as required by Trial Rule 5(B)(2):


       Leslie B. Pollie                                     Atty. N0.       257 1 6-49
       KOPKA PINKUS DOLIN PC                                Telephone:      (3 17) 8 1 8-1360
        550 Congressional Boulevard                         Facsimile:      (3 17) 8 1 8- 1 390
        Suite 3 10                                          Email:          lbpollie@kopkalaw.com
       Carmel, IN 46032


  IMPORTANT:          Each attorney speciﬁed on      this   Appearance:


         (a)    certiﬁed that the contact information listed for him/her on the Indiana Supreme
                Court R011 0f Attorneys      is   current and accurate as of the date of this Appearance;


         (b)    acknowledges                           and notices from the court in this matter
                                 that all orders, opinions,
                that are served under Trial Rule 86(G) Will be sent to the attorney at the email
                addresses speciﬁed by the attorney 0n the R011 of Attorneys regardless 0f the
                contact information listed above for the attorney; and


         (c)    understands that he/she     is    solely responsible for keeping his/her R011 of Attorneys
                contact information current and accurate, see Ind. Admis. Disc. R. 2(A).


  3.    Case Type requested under Administrative Rule                8(b)(3):   N/A
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 31 of 36 PageID #: 34




  4.          I   will accept service   by fax     at the   above noted number:             N0

              Iwill accept service by email at the above noted address: Yes


  5.          This case involves child support issues:                   N0

  6.          This case involves a protection from abuse order, a workplace Violence restraining order,
              or a no-contact order:      N0

  7.          This case involves a petition for involuntary commitment:                          N0

  8.          Are there   related cases:      N0

  9.          Additional information required by local rule:                      N0

  10.         Are there other party members:               N0

  11.         This form has been served 0n           all    other parties and a Certiﬁcate of Service         is   attached.


                                                                      Respectfully submitted:


                                                                      KOPKA PINKUS DOLIN PC

                                                     By:              /s/Leslie B. Pollie
                                                                      Leslie B. Pollie (#257 1 6-49A)


                                              CERTIFICATE OF SERVICE

              I   hereby certify that on December                1,   2020,   I   electronically ﬁled the foregoingdocument
  using the Indiana eFiling System (IEFS).                   I   further certify that      the following persons were served
  on the same date using the IEFS:

  Reid A. Nahmias
  Alexander Limontes
  Hurst Limontes,         LLC
  50    S.   Meridian   Street, Suite   600
  Indianapolis,       IN 46204
  Rnahmias@billhurst.com
  A1imontes@billhurst.com


                                                                      /s/Leslie B. Pollie
                                                                      Leslie B. Pollie


  KOPKA PINKUS DOLIN PC
  550 Congressional Blvd.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 32 of 36 PageID #: 35




  Suite 310
  Carmel, IN 46032
  (317) 814-4049
  Fax: (317) 818-1390
  Email: lbpollie@kopkalaw.com




                                       3
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 33 of 36 PageID  #:12/1/2020
                                                                         Filed: 36       3:19 PM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana




  gsslligTE
               OF INDIANA                          )                    IN   THE MARION SUPERIOR COURT NO.                4
                                                       SS:
  COUNTY OF MARION                                 g



  MARK DOJKIC and DEBRA DOJKIC                                          )



          Plaintiffs,                                                   g



  V.                                                                    g   CAUSE NO.:    49D04-201 1-CT-39640

  INDIAN HARBOR INSURANCE                                               §

  COMPANY,                                                              )



          Defendant.                                                    g



                                   DEFENDANT INDIAN HARBOR INSURANCE’S
                                    NOTICE OF AUTOMATIC ENLARGEMENT

          Defendant, Indian Harbor Insurance Company, by counsel, Leslie B. Pollie and                                 Kopka

  Pinkus Dolin PC, respectfully moves the Court for the automatic enlargement of time t0 respond


  to the Plaintiffs’     Complaint for Damages               to   and including Monday, January       4,   2021, pursuant t0


  Ind. Trial       Rule 6(B)(1) and Marion County Local Rule 203 (D), and would show the Court:

              1.       That n0 prior extensions have been requested.


          2.           That said Defendant has had insufﬁcient opportunity t0 make such investigation


  and preparation as          is   necessary to answer the allegations contained in Plaintiffs’ Complaint for


  Damages.

          3.           That such extension of time                 is       necessary t0 undertake such investigation and


  preparation.


          4.           That the instant Motion has not been interposed for the purpose 0f undue delay.


          5.           That   Plaintiffs’    counsel has n0 objection this automatic enlargement.


          6.           The date      to   which   said extension of time           would automatically extend    is   Monday,

  January 4 2021.
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 34 of 36 PageID #: 37




             WHEREFORE,           Defendant, Indian Harbor Insurance                      Company     ﬁles   its   Notice of


  Automatic Enlargement of Time               to   and including Monday, January               4,   2021, within Which t0


  answer 0r otherwise plead        to Plaintiffs’    Complaint for Damages.



                                                                  Respectfully submitted:


                                                                  KOPKA PINKUS DOLIN PC

                                                   By:            /s/Leslie B. Pollie
                                                                  Leslie B. Pollie (#257 1 6-49A)


                                             CERTIFICATE OF SERVICE

             I   hereby certify that on December             1,   2020,   I   electronically ﬁled the foregoing  document
  using the Indiana eFiling System (IEFS).               I   further certify that the following persons        were served
  on the same date using the IEFS:

  Reid A. Nahmias
  Alexander Limontes
  Hurst Limontes,       LLC
  50   S.   Meridian   Street, Suite   600
  Indianapolis,      IN 46204
  Rnahmiangbillhurst£0m
  A11montes@billhurst.com


                                                                  /s/Leslie B. Pollie
                                                                  Leslie B. Pollie




  KOPKA PINKUS DOLIN PC
  550 Congressional Blvd.
  Suite 3 10
  Carmel, IN 46032
  (3 17) 8   14-4049
  Fax: (3 17) 818-1390
  Email: lbpollie@kopkalaw.c0m
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 35 of 36 PageID #:F38I                                                              LED
                                                                                                                                           November 30, 2020
                                                                                                                                        CLERK OF THE COURT
                                                                                                                                          MARION COUNTY
                                                                                                                                                      CF

  STATE OF INDIANA                  )         IN   THE MARION COUNTY SUPERIOR COURT
                                              )   SS:
  COUNTY OF MARION                            )         CAUSE NO.                    49D04-201 1-CT-03964O



  MARK DOJKIC and
  DEBRA DOJKIC,

           Plaintiffs,


  VS.                                                   vvvvvvvvvvv




  INDIAN HARBOR INSURANCE
  COMPANY
           Defendant.




  ORDER GRANTING MOTION TO AMEND COMPLAINT TO CHANGE THE PARTY
    AGAINST WHOM CLAIM IS ASSERTED PURSUANT TO TRIAL RULE 15(C)

           Plaintiffs,        Mark and Debora           Dojkic, by counsel, having ﬁled their Motion for to                         Amend

  Complaint       t0   Change           the Party Against               Whom         Claim     is   Asserted and    amend    the Complaint


  Pursuant t0 Trial Rule 15(C), and the Court being duly advised in the matter,                                            now   grants said


  Motion.


           IT IS       THEREFORE ORDERED, ADJUDGED AND DECREED                                                     that Plaintiff is granted


  leave to change the party against                     Whom                 the claim    is    asserted to Indian Harbor Insurance


  Company and amend                     the Complaint.                The Amended Complaint                for   Damages     attached to the


  Motion    for   Leave        to   Amend         Complaint             is   deemed ﬁled            as 0f the date of this    Order and the


  Defendant, Indian Harbor Insurance Company,                                   is   ordered t0 respond t0 the       Amended Complaint

  for   Damages Within          thirty (3 0)      days of the date of this Order.


                               November 30, 2020
           Dated       this                                            day 0f                                      2012.




                                                                             JUDGE, Marion County             Superior Court
Case 1:21-cv-00010-JRS-MPB Document 1-1 Filed 01/04/21 Page 36 of 36 PageID #: 39




  DISTRIBUTION:

             Reid Nahmias
             Hurst Limontes, LLC.
              50 South Meridian   Street, Suite   600
             Indianapolis,   IN 46204
             Rnahmias@billhurst.com

             Leslie B. Pollie
             Kopka Pinkus Dolin PC
              550 Congressional B1Vd.,
              Suite 3 10
             Carmel, IN 46032
             1bp011ie@k0pkalaw.com
